Citation Nr: 0824567	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 40 percent for recurrent 
low back strain.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for chronic recurrent low back strain and assigned a 40 
percent rating effective from the date of the initial claim 
on June 5, 1996.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in April 2004, July 2005, 
and January 2006.

In March 2007, the Board denied the veteran's claim for a 
higher rating for his chronic recurrent low back strain.  He 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court ordered that the case be 
remanded to the Board for further action. 

In correspondence dated June 23, 2008, the veteran's attorney 
requested that the veteran be afforded a videoconference 
hearing with a member of the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a videoconference hearing with a 
member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




